Case _2:19-cr-00088-SPL Document 3 Ejled 01/16/19 Page 1 of 32

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

   

 

United States of America : ; ol a a
Case Number: / d a ¢ Olle POA
Vv.
(Filed Under Seal)
Jian Fun Tso,
a.k.a Steven Tso.
CRIMINAL COMPLAINT

 

I, Jeremy Kiser, the complainant in this case, being duly sworn, state that the following is true to
the best of my knowledge and belief.

COUNT ONE

Beginning on or about January 18, 2018, and continuing until on or about January 15, 2019, in
the District of Arizona and elsewhere, Jian Fun Tso, a.k.a. Steven Tso, and others unknown, knowingly
and willfully agreed, combined, and conspired with each other, to export or cause to be exported from
the United States to the People’s Republic of China, Cobham radiation-hardened programmable memory
microchips, bearing part number 5962R9689109VXC, without having first obtained the required license
from the United States Department of Commerce for authorization to export those items.

In violation of Title 50, United States Code, Section 1705{a) and (c); Title 15, Code of Federal
Regulation, Sections 742.4, 764.2, 774, Supp. No. 1; Export Control Reform Act of 2018, Pub. L. No.
115-232, tit. 17, subtitle B, 132 Stat, 2208 (2018).

Hit

iif

fff

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 2 of 32

I further state that I am a Special Agent from U.S. Immigration and Customs Enforcement,

Homeland Security Investigations (HSI) and that this complaint is based on the following facts:

See Attached Statement of Probable Cause Incorporated By Reference Herein.

Continued on the attached sheet and mye part hereof: Yes LI No

AUTHORIZED BY: David A. Pimsner, AUSA!!
SA, Jeremy Kiser fl Ll.

Name of Complainant Aignature“ot Complainant

 

 

Sworn to before me and subscribed in my presence

is / lel fe 4 at Phoenix, Arizona

 

 

 

 

Date City and State

HONORABLE BRIDGET 8S. BADE ‘

United States Magistrate Judge Forrichee L . 4oanLe
Name & Title of Judicial Officer Signature of Judicial Officer

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 3 of 32

STATEMENT OF PROBABLE CAUSE
L, Jeremy Kiser, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I am a Special Agent with Homeland Security Investigations (“HSI") and
have been so employed for approximately 12 years. Prior to my employment with HSI, I
served as a U.S. Customs and Border Protection Officer for three years. As a requirement
for my employment as an HSI Special Agent, I successfully completed a 12-week Criminal
Investigator Training Program (“CITP”) located at the Federal Law Enforcement Training
Center (“FLETC”) in Glynco, Georgia. At the conclusion of CITP, I completed an
additional 12-week Immigration and Customs Enforcement Special Agent Training
Academy. As part of my training at FLETC, I received extensive instruction in the areas
of Immigration law, Customs law, firearms training, rules of evidence, and interview
techniques.

2. As a Special Agent with HSI, my duties include, among other things, the
investigation of criminal violations of import/export law. These laws include violations of
the Arms Export Control Act (‘AECA”), as proscribed by 22 U.S.C. § 2778, and the
International Trafficking in Arms Regulations (“ITAR”), as proscribed by 22 C.F.R § 120,
et seq. as well as violations of Title 50, United States Code, §§ 1701-1705 (international
Emergency Economic Powers Act (“IEEPA”)), the Export Control Reform Act (“ECRA”),
and Title 18, United States Code, § 554 (Smugeling Goods from the United

States). Moreover, as a HSI Special Agent, your affiant is generally authorized to

i

 

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 4 of 32

investigate violations of the laws of the United States and to arrest individuals who are in
violation of those laws.

3. This affidavit is intended to show merely that there is sufficient probable
cause for the issuance of a criminal complaint and does not set forth all my knowledge
about this matter. Your Affiant personally participated in this investigation and has
witnessed many of the facts and circumstances described herein. Your Affiant also
received information from other federal law enforcement officials relating to this
investigation. Your Affiant has reviewed documents, recordings and interview reports
during the course of this investigation. The statements contained in this affidavit are based
on my own observations, review of documents and recordings, and reliable information
provided to me by other law enforcement officials.

4, Based on my training and experience and the facts as set forth in this
affidavit, there is probable cause to believe that violations of Title 50, United States Code,
§§ 1701-1705 (International Emergency Economic Powers Act (“TEEPA”)), the Export
Control Reform Act (“ECRA”), has been committed by Jian Fun Tso, aka Steven TSO,

and unknown persons.

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 5 of 32

EXPORT LAWS AND REGULATIONS
International Emergency Economic Powers Act

5. Under the International Emergency Economic Powers Act (““TEEPA”), 50
U.S.C. § 1701 et seq., the President of the United States was granted authority to deal with
unusual and extraordinary threats to the national security and foreign policy of the United
States. Under IEEPA, the President may declare a national emergency through executive
| orders that have the full force and effect of law.

6. On August 17, 2001, under the authority of IEEPA, the President issued
Executive Order 13222, which declared a national emergency with respect to the
unrestricted access of foreign parties to U.S. goods and technologies, and extended the
Export Administration Act and its implementing regulations (the Export Administration
Regulations, or “EAR,” 15 C.F.R. §§ 730-774). The President has issued annual Executive
Notices extending the national emergency declared in Executive Order 13222 from the
time period covered by that Executive Order through the present. See, e.g., 83 Fed. Reg.
Vol. 83, No. 152 (Aug. 7, 2018).!

7. Pursuant to its authority derived from IEEPA, the Department of Commerce

(“DOC”) reviewed and controlled the export of certain goods and technologies from the

 

1 On or about August 13, 2018, President Trump signed the National Defense
Authorization Act of 2019, which includes provisions on export controls, entitled the
Export Control Reform Act of 2018 (hereinafter, “ECRA”), Pub. L. No. 115-2372, tit. 17,
subtitle B, 132 Stat. 2208 (2018). In part, ECRA provides permanent statutory authority
for the EAR. For conduct occurring before August 13, 2018, IEEPA is the applicable
statute. For conduct subsequent to August 13, 2018, ECRA applies.

3

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 6 of 32

United States to foreign countries through the EAR. In particular, the EAR restricted the
_ export of goods and technology that could make a significant contribution to the military
potential of other nations or that could be detrimental to the foreign policy or national
security of the United States. The EAR imposed licensing and other requirements for items
subject to the EAR to be lawfully exported from the United States or lawfully re-exported
from one foreign destination to another. The most sensitive items subject to EAR controls
were identified on the Commerce Control List, or “CCL,” published at 15 C.P.R. § 774,
Supp. No. 1. Items on the CCL were categorized by Export Control Classification Number
(“ECCN”), each of which has export controls requirements depending on destination, end
use, and end-user.

8. Pursuant to IEEPA, 50 U.S.C. § 1705(a), “[i]t shall be unlawful for a person
to violate, attempt to violate, conspire to violate, or cause a violation of any license, order,
regulation, or prohibition issued under this chapter,” and pursuant to 50 U.S.C. § 1705(c),
“Ta] person who willfully commits, willfully attempts to commit, or willfully conspires to
commit, or aids or abets in the commission of, an unlawful act described in subsection (a)
of this section shall” be guilty of a crime.

THE RELEVANT FACTS

9. Homeland Security Investigations (HSD is currently investigating Jian Fun
TSO, aka Steven TSO (hereinafter, “TSO”), an individual residing in the United Kingdom,
who is attempting to purchase export-controlled, radiation-hardened microchips from an

undercover agent in Arizona. Based on the investigation, your Affiant believes that TSO’s

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 7 of 32

is attempting to procure the export-controlled microchips for end-use in China without
obtaining an export license required by U.S. law. Asa result, the investigation concerns a
possible violation of Title 50, United States Code, Section 1705(a), (c), (Conspiracy to
Commit a Violation of IEEPA; Conspiracy to Commit a Violation of ECRA).

10. On January 18, 2018, TSO contacted a radiation-hardened chip manufacturer
in the United States (hereinafter, referred to as “Company 1”), regarding TSO’s interest in
purchasing a radiation-hardened memory chip, bearing Company 1’s part number
5962R9689 L09VXC.

11. TSO utilized the email account, Tsosan@hotmail.com.uk (hereafter, “TSO’s
Email Account”), to contact Company 1. Below is the email (partially redacted) sent by

TSO to Company | on January 18, 2018:

From: steven tso [mailto.tsosan@hotmail.co.uk]
Sent: Thursday, January 18, 2018 9:14 PM

To: [Company 1}

Subject: Auto reverse module chip

Good morning

My name Steven Tso contact no [redacted] Iam looking to buy this chip or module for

auto parking. Can you supply it or could you kindly direct me to the right contact thank
you for your time.

TSO attached to his email a photograph of a computer chip with the following

markings:

Q
R9689109VXC

ARXX WE30E

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 8 of 32

USA 1415
“ QUEAA
066

12. A Company | representative spoke to TSO via telephone. During this call,
TSO advised the representative that TSO’s good friend had recently died of a heart attack,
and his friend’s customers had asked TSO to source this part. TSO claimed that the
customers wanted to use it for an automotive application and the potential was “huge.”
The Company 1 representative advised TSO that, while his managers would love the
“huge” numbers, there was no way an automotive company would pay their prices.

13. The Company 1 representative explained to TSO that Company | needed to
know where the customer or customers were located. TSO responded by advising
Company 1 that the customer or customers were located in China. The Company 1
representative advised TSO that the microchip was an American product that could not be
exported to China. TSO then responded, “Well, I am in England.” The Company 1
representative told TSO that TSO’s location was immaterial, as it was the final destination
to which the microchip would be delivered, and used, that was of concern, The Company
1 representative told TSO that the microchip TSO was looking to procure for his customers
was controlled by United States export regulations. TSO indicated to the Company 1

representative that he knew nothing about United States’ export regulation of the

microchip.

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 9 of 32

14. Company 1 subsequently reported the suspicious contact from TSO to the
Defense Security Service.’

15. ‘Your Affiant knows that the specific microchip (5962R96689109VXC) that
TSO requested from Company | is a programmable, read-only, radiation-hardened 32K
memory device. The microchip is designed to survive in harsh environments, including
extreme temperatures, excessive vibrations, and radiation exposure and, as a result, it is
utilized specifically for space applications. Company 1 only produces approximately 1,000
of these microchips per year and, as a result, Company | does not stock the microchips,
rather the microchips are made to order. According to the Company 1 representative, all
of the microchips sold in 2018 were for space applications only. Also, according to the
Company 1 representative, the part requested by TSO has an ECCN of 9A515.e.2 and,
under United States’ export laws and regulations, it is not exportable to China. The
Company 1 representative stated that the company had received eight requests to purchase
the microchips from Chinese entities in 2018, and that Company 1 believes that the
microchip is highly desired in China. The Company | representative further advised that
the microchip does not require a license to export to the United Kingdom, unless the end
use for the microchip is for missile technology/applications.

16. After contacting Company | in January 2018, in March 2018, TSO emailed

a second company in the United States (hereinafter, referred to as “Company 2”) regarding

 

2 Company 1 has provided useful and reliable information to Law Enforcement in the
past.

 

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 10 of 32

his desire to purchase the radiation-hardened microchips manufactured by Company 1.
Your Affiant knows that Company 2 distributes various electronic components, including
radiation-hardened microchips, internationally. TSO advised Company 2 that he was
seeking radiation-hardened microchips, part number 5962R9689109VXC. This time,
however, TSO advised Company 2 that he was seeking to export the microchips to the
United Kingdom for use in an automobile application.

17. On March 15, 2018, TSO received a blank end-user statement on Company
2’s letterhead. On the same date, TSO emailed an end-user statement to Company 2
covering the purchase of the 5962R9689109VXC radiation-hardened chips. The end-user
statement identified the end-user as John Anderson of Metech ICT, and listed an email
address of j.anderson2013@homail.com. The listed end use on the form was “Repair of
circuit boards for cars main onboard computers.”

18. Pursuant to legal process, your Affiant learned that the email account
j.anderson2013@hotmail.com was created in the UK on March 15, 2018.

19. A representative of Company 2 believed that TSO’s request was suspicious
and referred TSO to an Undercover Agent (hereinafter, the “UCA”), who was working in
Arizona for the Defense Criminal Investigative Service (“DCIS”).

20. TSO first contacted the UCA via email on or about April 5, 2018. On April
27, 2018, TSO emailed the UCA and asked for his/her phone number, so that they could
make contact via telephone. Between April 5, 2018, and January 9, 2019, TSO and the

UCA communicated in a series of email and telephone calls.

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 11 of 32

21. On May 8, 2018, TSO sent an email to the UCA with a purchase order
attached for part number 5962R9689109VXC. The ship-to address listed on the purchase
order was: Steven Tso, TSO Support Services, 120 South Road, Waterloo Merseyside,
L220ND U.K.

22. On May 9, 2018, TSO sent the UCA an email with an attached end-user
statement. The end-user statement identified the intended end-user of the microchip as
“Metech ICT” and “John Anderson Electrical Engineer.” The end-user statement also
included an address for the intended end-user: “John Anderson, 44 Handfield Road,
Crosby, Liverpool, L220NX UK.”

23. Checks in the United Kingdom business registry revealed that TSO had
previously owned and operated a restaurant in Liverpool with an address of 44 Handfield
Road, Liverpool, .220NX UK, which is the same address as the end-user address provided
by TSO. Your Affiant knows, from training and experience, that individuals involved in
the illegal import and export of goods often provide false information regarding the end-
user or ultimate destination, when the true end-user/ultimate destination is prohibited from
receiving the item by U.S. law.

24. On December 28, 2018, your Affiant conducted checks in the online UK
company registration database (companieshouse.gov.uk) for Metech ICT. Records
indicated that on October 12, 2018, a company identified as METECH ICT LTD was
registered in the UK at 2 Cedar Grove Cedar Grove, Maghull, Liverpool, United Kingdom,
L31 SLT. The sole company officer was listed as Simon John Rogers at that address,

Neither the address nor the company officer match with the information provided by TSO

9

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 12 of 32

for Metech ICT. According to the online database, there were no other companies
registered in the UK using the name “Metech ICT.”

25, On May 10, 2018, the UCA emailed TSO and advised him that the original
part he requested, part number 5962R9689109VXC, had been replaced by part number
UT28F256QLE. The UCA attached to the email a screenshot from Company 1’s website,
showing that there was a change in the part number for the requested microchip.
Additionally, the UCA emailed a data sheet for the part number UT28F256QLE.

26. On May 12, 2018, TSO sent the UCA an email containing information
regarding the intended end use of UT28F256QLE. In summary, the document outlined the
use of UT28F256QLE as a memory module for a reversing radar located on an automobile
and listed China as a potential customer. The document contained engineering schematics
detailing its use. The document was created in Microsoft Word. The properties for the
document indicate that it was last modified on May 12, 2018, the same date it was sent to
the UCA from TSO. Your Affiant subsequently sent the document to a Company 1
representative, and inquired about the reasonableness of the intended end use.

27. On May 24, 2018, a Company | representative sent your Affiant an email
containing photographs of UT28F256QLE. The representative advised that he had sent the
document provided by TSO to Company 1’s Digital Design & Verification Director to
review the end use document for its validity.

28. The email contained the response from the Digital Design & Verification
Director on the alleged end-use paper. Those comments, partially redacted, included the

following:

10

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 13 of 32

Absolutely no rational reason to use [Company 1] QML V Radiation
hardened product in this “automotive” system study — primary disconnect
is the memories are too small (but they did indicate need for multiples)
ys. available commercial memory that are an order or two in magnitude
larger than these and as a monolithic solution.

99. The alleged end-use paper also contained a reference identifying China as a
potential market for UT2 8F256QLE.

30. Based on the training, experience, and information gathered during the
course of the investigation, your Affiant knows that a commercial version of the microchip
requested by TSO exists. The commercial version of the microchip has the same technical
memory-storage capabilities as the microchip requested by TSO, but it is not able to
withstand radiation exposure and other harsh environments. The commercial-grade
microchip is available to purchase for approximately $60.00 per chip, whereas the
microchip requested by TSO, which is a space-application-grade version, has a cost of
approximately $2,500.00 per chip. Per the Company | representative, a commercial-grade
version of the microchip would be sufficient for the automotive application described by
TSO, Furthermore, your Affiant believes, based on training and experience, that
companies would not unnecessarily use a chip with technical capabilities over and above
what is necessary and at an unnecessarily increased price.

31. On May 17, 2018, TSO and the UCA engaged in a telephone conversation
during which TSO stated that he wanted to purchase two blank non-operational chips.
During the phone call, TSO advised the UCA that he wanted to purchase the non-
operational chips because his buyer wanted to confirm that the microchips would fit the
buyer’s application prior to purchasing a larger order of the functional microchips.

Ih

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 14 of 32

32. On May 21, 2018, the UCA emailed TSO and included language from the
UCA’s “compliance department,” which explained that the parts TSO wanted to purchase
did not require an export license to the United Kingdom but did have “several restrictions”
for other countries, including China. The UCA attached to the email the Commerce
Control List and the U.S. Commerce Department Country List, which detail the export
controls to China on microchips sought by TSO. Later that day, the UCA participated ina
recorded phone call with TSO. During this call, TSO discussed with the UCA the
possibility of sending the same type of microchips to China in the future. The UCA told
TSO that there are export restrictions to China for the part TSO is ordering. During the
conversation, TSO reassured the UCA that the microchips he was currently ordering were
for “John Anderson” in England.

33. On June 1, 2018, the UCA sent an email to TSO containing a quote for two
blank UT28F256QLE chips. The quote detailed that the two blank chips would be
purchased by the UCA from Company 1. Also listed on the quote were the UCA’s
Arizona address and phone number. That same day, TSO agreed to pay $1,500.00 dollars
for the two non-operational versions of microchips part number UT28F256QLE.

34.  OnJune 5, 2018, TSO wired $1,500.00 dollars to a bank account in Arizona,
controlled by the UCA, for the purchase of the two blank non-operational microchips. HS!
confirmed that the wire transfer originated from Lloyds Bank, located in Great Britain.
On June 21, 2018, the UCA mailed the two non-operational chips to TSO. The UCA
mailed the chips to Steven TSO at 120 South Road, Waterloo, Liverpool, Merryside,

L220ND, UK.

12

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 15 of 32

35. On June 25, 2018, the UCA made a telephone call to TSO. During this call,
TSO advised the UCA that TSO was considering whether to expand the purported
automotive application of the microchips to China. The UCA advised TSO that the part
he was ordering could likely not be exported to China because there was a presumption of
denial for any requests for licenses to export the microchips to China.

36. On June 26, 2018, the United States Department of Commerce issued a
license history, certifying that neither Jian Fun TSO, aka Steven Tso, Tso Support .
Services, John Anderson nor Metech ICT have ever applied for, or received, a license
from the Department of Commerce, which is required to legally export the above-
mentioned U.S. origin goods.

37. On or about July 5, 2018, the UCA sent TSO a proposed contract for the
purchase of 400 microchips (UT28F256QLE) at the price of $2,550.00 per chip.

38. On July 11, 2018, TSO and the UCA exchanged emails, and spoke via
telephone. During these communications, TSO and the UCA negotiated the proposed
payment terms of 50% to start production, 20% when the UC could provide proof that
production started, and 30% on completion and TSO’s inspection. On July 17, 2018, TSO
sent an email to the UCA, stating that he had spoken to “John” and they were ready to
order 200 chips. In a separate email on July 17, 2018, TSO agreed to the proposed
payment plan. However, the payment plan later changed to a 50% down payment, and
50% final payment on completion of the chips. TSO explained that this was the decision

of John Anderson and he would not deviate from these payment terms.

13

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 16 of 32

39. On or about July 13, 2018, the U.S. Department of Commerce issued a
license determination stating that radiation-hardened microchip, part number
UT28F256QLE, is controlled under ECCN of 9A515.e.1, and a Bureau of Industry (BIS)
license is generally required to export this item to China. Notwithstanding this licensing
requirement, the 2013 National Defense Authorization Act mandates a policy of denial
for export licenses of 9A515 items to the People's Republic of China, 15 C.F.R. § 742.4
(b)(1)Gii), the denial policy, states in pertinent part, “When destined to the People’s
Republic of China . . . items classified under any 9x515 ECCN will be subject to a policy
of denial.”

40. On July 17, 2018, the UCA called TSO and confirmed TSO received the
contract. During this call, TSO requested the UCA send him a second contract, with an
inflated price of $2,750.00 per chips, so he (TSO) could provide this second contract to
“John,” the alleged end-user. Also, on July 17, 2018, the UCA sent an email to TSO, at
Tsosan@hotmail.com.uk, with the second requested contract listing the price as $2,750.00
per microchip.

Ai. OnJuly 19, 2018, the UCA and TSO spoke on the phone and TSO expressed
concern whether the U.S. Government would allow the export of the chips out of the
United States. The UCA explained that the chip could go to the UK, but not to China.
TSO again advised the UCA that the chips would be staying in the UK.

42. During a July 25, 2018 phone call, TSO asked the UCA if he would get in

trouble over the space-grade chips. TSO asked the UCA if “they” will check on TSO or

14

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 17 of 32

John regarding the export. The UCA advised TSO that they (U.S. Government) would
contact the UCA, because the UCA was the one who purchased the chips.

43. During the investigation, TSO and the UCA corresponded and conversed
about the difference in the part numbers. On July 25, 2018, the UCA advised TSO about
the difference in testing and pricing between the two chips. The UCA provided quotes and.
contracts for both part numbers before, eventually, TSO settled on part number
5962R9689 109VXC.

44. On July 26, 2018, the UCA sent TSO two versions of the same contract for

the purchase of 200 chips bearing part number 5962R9689109VXC, One version of the
contract included a price of $2,650.00 per chip and the other version included a price of
$2,750.00 per chip. The higher price contact was intended by TSO to show his purported
end-user John Anderson. This would enable TSO to make $100.00 per microchip from
the ultimate end-user.

45, On July 26, 2018, TSO and the UCA conducted a phone call during which

TSO explained to the UCA that he (TSO) would not have to pay shipping because he was
going to pick up the chips and take them back to the UK. TSO also told the UCA that his
Solicitor told him he could go to jail if he puts misleading information on the BIS 711

form? that the UCA sent to TSO via email.

 

3 A BIS 711 is a Statement of Ultimate Consignee and Purchaser form. The form is used
to ensure that the shipper/exporter obtains the necessary information about the Purchaser,
Ultimate Consignee, and end use of the desired product. The information is used by the
shipper/exporter to determine if a Department of Commerce Export License is required
based on the end-user, end-use, or final destination. The information is also used by the
shippet/exporter in determining if the Purchaser or Ultimate Consignee is prohibited from

15

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 18 of 32

46. On August 7, 2018, TSO returned the signed contract to the UCA for the

purchase of 200 5962R9689109VXC microchips. |

47. During an August 9, 2018 telephone call with the UCA, TSO stated he was

waiting for the funds to be transferred to him. TSO explained there was a problem because
John wanted to transfer U.S. dollars to TSO, but TSO’s bank account was in Sterling. The
conversion from U.S. dollars to Sterling and back to U.S. dollars when he paid the UCA
would cost him a lot of money. TSO told the UCA that he was setting up an international
bank account to aid in the transfer of the payment. TSO also told the UCA that John offered
to pay TSO in cash, but TSO declined.

48. In a series of phone calls between August 17 and August 22, 2018, TSO
explained the money went from his accounts in Hone Kong to the UK. From there, the
money was transferred to the UCA in the United States. TSO indicated that John
Anderson, the purported end-user, would reimburse him at a later time,

49. Your Affiant confirmed that, on August 20, 2018, the UCA’s Arizona bank
account received an international wire transfer in the amount of $99,970.00, On August
22, 2018, UCA’s bank account received two additional international wire transfers of
$104,970.00 and $59,970.00. The total for the three wire transfers was $264,910.00. Each —

wire transfer came from Lloyds Banking Group in the UK.

 

receiving the exports from the United States. If the shipper/exporter determines a license
is required, this form is used as part of a Commerce export license application. The form
also serves to place the Purchaser and Ultimate Consignee on notice that providing false
information is contrary to U.S. export law and may result in imprisonment.

16

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 19 of 32

$0. Prior to each transfer, TSO emailed the UCA screen shots from his phone
indicating he had initiated a wire transfer request. The wire transfer requests were in the
amounts of $100,000, $60,000 and $105,000; however, your Affiant determined that
banking fees of $30.00 dollars were deducted from each transfer.

51.  Onor about October 11, 2018, the U.S. Department of Commerce issued a
license determination stating that radiation-hardened part number 5962R9689109VXC is
controlled under ECCN of 9A515.e.1, and a Bureau of Industry (BIS) license is generally
required to export this item to China. Notwithstanding this licensing requirement, the
2013 National Defense Authorization Act mandates a policy of denial for export licenses
of 9A515 items to the People's Republic of China. As stated above, 15 C.F.R. § 742.4
(b)(1)Gii), the denial policy, states in pertinent part, “When destined to the People’s
Republic of China . . . items classified under any 9x515 ECCN will be subject to a policy
of denial.”

52, On August 16, 2018, United States Magistrate Judge Eileen S. Willett
authorized a search warrant for TSO’s Email Account. (No. 18-9310MB). On or about
September 25, 2018, Microsofi, Inc., the administrator of TSO’s Email Account, provided
the requested records.

53. Your Affiant reviewed the contents of TSO’s Email Account. During this

investigation, the UCA emailed directly the reported end-user, “John Anderson,” at
| j.anderson@hotmail.com, but never received a reply email from the j.anderson account.
Additionally, after reviewing TSO’s Email Account records, TSO never emailed the

j.anderson@botmail.com account. Based on the March 15, 2018 creation date of the

17

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 20 of 32

j.anderson@hotmail.com account, your Affiant believes that TSO created
j.anderson@hotmail.com so that he would have a valid email account to include on an end-
user statement provided to Company 2 and later the UCA.

54. | TSO communicated with other email accounts regarding the purchase of the
radiation-hardened microchips. One such account, identified herein as Subject Account 1
received approximately 13 to 14 emails sent from TSO’s emai! account that referenced
the purchase of the radiation-hardened microchips. Each of the emails that TSO sent to
Subject Account 1 consisted of TSO forwarding prior email communications (and in some
cases, attachments) between the UCA and TSO.

55. As one example, on May 16, 2018, TSO forwarded an email to Subject
Account 1 that the UCA had sent TSO earlier that day. In addition to the forwarded email

(partially redacted) from to the UCA, TSO wrote the following:

From: [TSO’s Email Account]
Subject Re:

To. [Subject Account 1]

Hi Jennifer,

T can confirm from the last email that I sent you from [UCA’s first name] confirming
as follows

All new from manufacturer aeroflex

Per unit (each chip) is 2730 usd

Each purchase order to manufacture with take 12-14 weeks to produce
Minimum per order is 50-99 at 3000 usd

100 or more is 2750 usd

18

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 21 of 32

50% deposit per order and then the in full on completion
All the above details are confirmed directly from the manufacturer aeroflex and the

distributor [UCA’s Company Name] in America Phoenix [UCA’s full name and title]
sales contract no is [UCA’s phone number]

Also confirmed from [UCA’s first name] 600+ chips have gone and the last 2 that was
reserved for us also gone spend two full days trying to lactate [sic] it but no success if
it was located it would been dispatched ASAP many apologies from [UCA’s Company
Name].

56. Your Affiant also reviewed the inbox for TSO’s Email Account and found
no emails from Subject Account 1 to TSO.

57. Pursuant to a Grand Jury subpoena, your Affiant reviewed subscriber and
login information for Subject Account 1. The records indicated that the email account was
created on February 12, 2016, at an IP address registered in Hong Kong. The phone number
provided when the account was created was listed as +85298014926, a Hong Kong phone
number. Google Inc. also provided login IP addresses utilized between March 3, 20 ! 8, and
August 31, 2018. All the IP addresses provided by Google for this time period were
registered in Hong Kong.

58. On November 14, 2018, the UCA conducted an undercover meeting with
TSO at the Intercontinental Hotel in Bangkok, Thailand.

59. During this meeting, TSO explained that he fronted the money for the 50%
deposit with his own cash from China. TSO claimed that he wired the money from China
to his UK bank account, and then Anderson repaid TSO by wiring money back to TSO’s

bank account in China.

19

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 22 of 32

60. Additionally, TSO requested that the UCA create another invoice for the
microchips that would reflect a lower value and a different part number of the microchips.
TSO explained that the false invoice would assist him if he was stopped by Customs in the
UK. TSO told the UCA that he intended to carry the chips in his luggage and would not
declare the chips in the UK in order to avoid the duties. TSO also told the UCA that he
would request final payment from John Anderson once the UCA provided him with copies
of the certificate of conformance and a completion date for the chips. TSO advised that he
would pay for the chips prior to his arrival in the United States.

61. The UCA further advised TSO that the chips were controlled and prohibited
for export by U.S. Department of Commerce to China. The UCA told TSO that the chips
were controlled due to the fact they were radiation hardened and that the typical use for the
chips was space-based applications. TSO acknowledged that he understood that the chips
were controlled for export from the United States. However, [SO maintained that the chips
he was ordering were intended for the UK.

62. On December 27, 2018, your Affiant received records from Google Inc.
pursuant to a search warrant executed on email account Subject Account 1. Your Affiant
reviewed the content of the email account. Your Affiant notes that TSO never forwarded
the final $2,750 invoice to the John Anderson email account and only forwarded it to
_ jenniferfu68@gmail.com.

63. On December 20, 2018, the UCA sent an email to TSO, which reads as

follows (partially redacted):

20

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 23 of 32

From [UCA]

Date: 20 December 2018 at 6:32:56 pm GMT
To: steven tso <tsosan@hotmail.co.uk>
Subject: CoC

Steven,

“Please see attached CoC as well as the previous invoice which reflects that 50% was
paid for and the remaining $275,000 is due for the delivery and release of the chips.
Please let me know when the funds will be transferred and I will have our accounting
department monitor the account.”

Remitiance should be made to:

[Information for the UC Company bank account]
[UCA signature line]
64. Attached to the email was a Certificate of Conformance (“COC”) on

Company 1’s letterhead for 200 radiation-hardened chips 5962R689109VXC and an
invoice issued on the UCA company’s letterhead for the purchase of 200 radiation-
hardened chips 5962R689109VXC. The attached invoice, reflecting $2,750 per chip, was
the same invoice TSO requested the UCA make for the purported end-user, John Anderson.

65. TSO forwarded the above email to jenniferfu68@gmail.com on the same
date.

66. The user of jenniferfu68@gmail.com then forwarded the email detailed
above to email account 49243751@qq.com. The email contained no written text from
jenniferfu68@gmail.com, but did include the aforementioned attachments including the
higher priced invoice.

67. In a separate email on December 20, 2018, the user of

jenniferfu68@gmail.com forwarded another email sent by TSO to 4924375 l@aq.com.

21

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 24 of 32

The original email was an email from the UCA to TSO. The email, detailed below, is

partially redacted.

From: jenniferfu68@gmail.com
Subject: Fwd: Confirm

To: 4924375 1(@qq.com
Dear Michael,

Here are the mails from Steven.

waennnna == Forwarded message ---------

From: steven tso <tsosan@hotmail.co,uk>

Date: Thu, Nov 22, 2018, 09:33

Subject: Fwd: Confirm

To: jenniferfu68@gmail.com <jenniferfu6S@gmail.com>

Sent from my iPhone

Begin forwarded message:

From: [UCA]

Date: 22 November 2018 at 9:25:55 am GMT+8

To: steven tso <tsosan@hotmail.co.uk>

Subject: Re: Confirm

Steven! Thank you for the dinner and introducing me to your wife.

I confirm the discussion of 50/50 payment. We can discuss the details when I find out
the quantity you order next. If we can get the future orders two months apart it would

be a great opportunity for both of us.

T am still working on confirming a date with [Company I}. I will provide you with all
the paperwork prior to your final payment.

Thank you.

Sent from my iPhone

22

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 25 of 32

On Nov 21, 2018, at 5:25 PM, steven tso <tsosan@hotmail.co.uk> wrote:

[UCA]
Hope you got back to Phoenix ok? Thank you for meeting me and my wife in Bangkok!
When you get back to work could you do me a quick email just to confirm what we have
discussed regards to next order

50/50 deposit

new order every two months

Confirm a date for the 200 of completion and all the documentation circulation etc
ready so I can finalised payments

If I have missed out anything please do not hesitate to contact me thank you

Kind regards .

Sent from my iPhone

76. Open source research indicated that gqq.com is an instant messaging/email
software service developed by the Chinese company, Shenzhen Tencent Computer System
Co., Ltd.

477. The December 20, 2018 email from the UCA to TSO initiated a series of
emails and phone conversations regarding the final payment for the 5962R968910VXC
chips, TSO’s plans to travel to the United States to receive the chips, as well as TSO’s
desire to obtain technical data related to the chips.

78.  OnJanuary 3, 2019, the UCA and TSO spoke via telephone regarding TSO’s
remaining payment of $265,000 for the integrated circuits. [SO explained that the Lloyds
Bank account he previously used to send the first payment had charged him wire transfer
fees that he wanted to avoid. Additionally, the Lloyds Bank account would not allow him
to send the remaining payment in one transfer due to maximum daily transfer limits. TSO

explained that he attempted to use a different money transfer service, but it was rejected.

TSO subsequently reported he changed his Lloyds Bank account from a business bank

23

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 26 of 32

account to a commercial account and would be able to send the remaining amount in one
payment.

79. On January 8, 2019, TSO sent an email to the UCA with a picture attached.
The picture was of a Lloyds Bank wire transfer application for $274,990.88. The sender
of the account was listed as Technical Support Operation Services Limited with account
number 34091868. Also detailed on the application was TSO’s address and phone number.
The recipient of the transfer was listed as the UCA’s bank account.

80. On January 8, 2019, the UCA and TSO spoke via telephone regarding the
- payment TSO had wired. TSO informed the UCA that he had transferred $275,000 as
opposed to the $265,000 payment that was due. TSO stated he had to transfer the $275,000
because John Anderson was next to him while he made the transfer and that TSO told
Anderson that the balance was $275,000. TSO requested reimbursement of the additional
$10,000 from the UCA. TSO suggested the UCA purchase TSO’s flight to the United
States along with his hotel room while in Phoenix, AZ using the additional funds. The UCA
informed TSO that they would pay for TSO’s hotel and provide TSO with his refund when
they met in Arizona.

81. On January 9, 2019, HSI personnel checked the online bank statement for
the UCA bank account. The statement showed a deposit in the amount of $274,965.88 on
January 8, 2019.

82.  Insubsequent communications, TSO and the UCA agreed to meet on January

15, 2019 to complete the transfer of the chips.

24

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 27 of 32

83. On January 14, 2019, TSO flew from the UK to Philadelphia, Pennsylvania,
and then on to Phoenix, Arizona.

84. On January 15, 2019, TSO spoke with the UCA telephonically. TSO again
requested that the UCA provide him with a falsified invoice devaluing the total price of the
transaction to $10,000.00.

85.  OnJanuary 15, 2019, TSO met with the UCA. The entire UCA meeting with
TSO was video and audio recorded.

86. At the outset of the UCA’s meeting, the UCA gave TSO $10,000 in cash,
which represented a refund of the overpayment TSO had made for the purchase of the
chips.

87. During the UCA’s meeting with TSO, the UCA showed TSO a box
containing what TSO believed to be the 200 radiation-hardened chips bearing part number
5962R689109VXC that TSO had purchased.

88. When the UCA inquired as to the end user of radiation-hardened chips, TSO
initially maintained that the chips were destined for, and would remain in, the UK. TSO
initially took the position that Metech ICT and John Anderson were the end users.

89. Later, TSO slightly changed his story and told the UCA that TSO hoped the
chips were going to stay in the UK and that the less he (TSO) knew about the ultimate end
user the better.

90. As TSO continued to discuss the transaction with the UCA, TSO explained
that John Anderson was no longer involved with Metech ICT, and “Simon” was now the

point of contact for Metech ICT.

25

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 28 of 32

91. The UCA told TSO that he believed that the chips were destined to China
because the purported end use for automobiles was not consistent with what the chips were
designed for, and that these chips are not normally purchased in these quantities. The UCA
also explained that these chips were unnecessarily overpriced for an application in
automobiles.

92. Later in the meeting, TSO admitted that he was aware that the chips were
destined for China. TSO told the UCA that TSO pushed his customers last week and they
told him that the chips were to be hand-carried from the UK to Hong Kong on January 18,
2019.

93, TSO later explained that the money he paid the UCA for the chips originated
in Hong Kong and China. TSO explained that the money originated in China and then went
to the front companies (including Metech ICT) that he (TSO) set up in the UK and other
countries. From there, TSO wired the money to his Lloyd’s Bank account, which then sent
the money to the UCA’s bank account.

94. The UCA told TSO that the UCA was comfortable with the chips eventually
going to China, so long as they (UCA and TSO) were protected. Both TSO and the UCA
expressed their desires to trust and work with each other on future orders that would be
destined for China.

95. During the discussion, TSO placed a telephone call to one of his
coconspirators. TSO explained that the coconspirator lived in Hong Kong, but was
currently located in the UK. TSO used his speakerphone to make the telephone call. A

male answered the call, but after speaking briefly to TSO in Chinese, he passed the phone

26

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 29 of 32

to a female. The female started to converse with TSO in the Chinese language. After a
short conversation between TSO and the female in Chinese, the female spoke to the UCA
in English. The female told the UCA to call her Cindy. Cindy told the UCA that if TSO
returned to the UK with the chips, she was going to hand-carry them to Hong Kong on
January 18. She advised that, after she carried the chips to Hong Kong, she expected other
individuals to transport the chips from Hong Kong to China. Cindy explained to the UCA
that she believed that this method was perfectly safe.

96. TSO and the UCA concluded the meeting and departed the location with the
chips. They then drove to a Target store, where TSO purchased a large suitcase to use in
taking the chips back to the UK in checked luggage.

97. The UCA drove TSO to the airport. HSI agents observed TSO checking the
large suitcase with British Airways.

98. HSI agents conducted surveillance of TSO as he walked through the airport
and to the gate for his British Airways flight to the UK. |

99. On January 15, 2019, CBP Officers encountered TSO on the jet way of the
British Airways flight when he attempted to board the plane. When asked if he had more
than $10,000 in currency or any commercial goods, TSO admitted to possessing
approximately $11,000 in currency, and that he had commercial goods in his checked
luggage. The CBP officers escorted TSO to the customs area for further examination.
While conducting a border search, the officers found the $10,000 in U.S. currency provided

to TSO by the UCA. They also found various denominations of foreign currency.

27

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 30 of 32

100. While conducting the search, CBP officers found an invoice for 200 chips
valued at $10,000. TSO explained that that the chips were valued at $50.00 each and they
were for a company called Metech. He further described himself as a middleman and that
his customer was John Anderson. TSO stated that the chips were for an automobile backup
system.

101. CPB officers found two other invoices for the 200 microchips. One invoice
valued each chip at $2,750.00 and the other at $2,650.00, TSO admitted that he made the
$10,000 invoice and was going to use it to evade British customs.

102. HSI agents also conducted a cursory review of TSO’s cell phone. The agents
found emails between TSO and the user of Subject Account 1. Subsequently, the CBP
officers contacted your Affiant in order to conduct a follow up interview.

103. On January 15, 2019, your Affiant conducted a post-Miranda, recorded,
interview with TSO. TSO explained that he purchased the chips on behalf of Metech and
its owner John Anderson. Initially, TSO told your Affiant that the chips would be used in
an automobile application dealing with automatic backup systems.

104. Your Affiant confronted TSO with the three different invoices found by the
CBP officers. TSO stated that he created the invoice with the $10,000.00 value to assist
him in evading British customs duties when he returned to the UK. TSO further advised
your Affiant that the invoice with a total value of $530,000.00 was the true value of the
transaction and the invoice with a total value of $550,000.00 was the invoice he was going

to show his customer.

28

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 31 of 32

105. TSO told your Affiant that the chips were going to stay in the U.K. and he
had no knowledge whether the chips would be exported from the U.K. TSO also stated
that the $10,000.00 he declared to CBP was his profit from assisting Metech and John
Anderson with the transaction.

106. Your Affiant then told TSO that the chips were designed for space
applications. However, TSO continued to maintain the chips were for Metech and an
automobile application.

107. Your Affiant then told TSO that he had discovered a suspicious activity
report filed by the manufacturer, Cobham, that identified TSO as.an individual who had
contacted Cobham seeking these chips for delivery to China. Your Affiant also told TSO
that his explanations did not make sense and asked TSO again if the chips were destined
for China. TSO then admitted that the chips were intended to be exported to China. Your
Affiant asked TSO if the person who sold him the chips explained that the chips could not
be exported to China. TSO acknowledged that the seller did tell him the chips were not
allowed to go to China.

108. TSO explained that he was introduced to a woman named Jennifer and that
Jennifer sent him a picture of a computer chip she was seeking. TSO stated that Jennifer
was in Hong Kong and he had met her on one occasion in December 2018 in Hong Kong.
TSO advised that he told Jennifer the ‘chips had to remain in the UK to which Jennifer
agreed. However, TSO explained that he knew the chips were really going to China.

109. Based on the above facts, your Affiant believes that there is probable cause

that Jian Fun Tso, aka Steven TSO, committed violations of Title 50, United States Code,

29

 
Case 2:19-cr-00088-SPL Document 3 Filed 01/16/19 Page 32 of 32

§§ 1701-1705 (International Emergency Economic Powers Act (TEEPA); Conspiracy to

Commit a Violation of the Export Control Reform Act of 2018 (ECRA)).

 
 

 

Special nt J eremy Kise” .
U.S. Imfnigration and Customs Enforcement

Homeland Security Investigations

Sworn to and subscribed before me
this y of January, 2019.

 

arden 2.
Honorable Bridget S. Bade
United States Magistrate Judge

30

 
